By the Court, Sanderson, J.:
It is by law made the duty of every County Assessor, between the first Monday in March and the first Monday in August in each year, except as otherwise required by special enactment, to ascertain by diligent inquiry and examination, all property in his county, real and personal, subject to taxation, and also the names of all persons, corporations, associations, companies or firms, owning, claiming, or having the possession or control thereof, and, thereupon, to list and assess the same accordingly. It is also made his duty at the same time to ascertain from all such persons, corporations, associations, companies, and firms, what real and personal property, if any, they own, claim, or have the possession or control of, in any other county of the State, which they do not, of their personal knowledge, know has been already assessed in such other county for that year, and to require them to give a list thereof, which list shall particularly describe each tract of land and each city or town lot contained therein, so that the same may be found and known thereby; and all vessels, steamers, and other water craft; and all deposits of money and gold dust, unless the same shall have been included in the first list, which may be lawfully done. These latter lists, or one made from them, the Assessor is required to transmit to the Assessor of the proper county; that is to say, the county where the property is situated, in the sense of the statute, who is required to assess the property therein contained, unless he has already done so. (Statutes 1861, p. 419, Secs. 13-15.)
¡From these provisions the intent is clear to render all personal property taxable in the county in which it is situated, between the first Mondays in March and August, except money or gold dust, which may, at the option of the owner, be taxed in the county in which he resides; and it follows therefrom that personal property, except money and gold dust, for all the purposes of taxation, is to be considered like *287real estate, as having a situs of its own, independent of the domicil of its owner.
By thus assigning to personal property a situs for the purposes of taxation, we do not consider, however, that it was intended to authorize the listing or taxing out of the owner’s county of such personal property as might casually, in the usual and ordinary course of the owner’s business, be found in such county on the first Monday in March, or be subsequently, in like manner, brought into it between that day and the first Monday in August. If A. resides at Placerville, in El Dorado County, and is engaged in teaming between that place and Folsom, in the County of Sacramento, and, in the course of his business, chances to be with his team at Folsom, discharging or taking freight, on the first Monday in March, or any subsequent day between that day and the first Monday in August, the situs of his team is not, in the sense of the statute, in Sacramento County, but in El Dorado County. If A., residing in Tolo County, drives his carriage into Sacramento County, or has it driven there by his coachman, on the first Monday in March, or any subsequent day between that day and the first Monday in August, it does not thereupon become the duty of the Assessor of Sacramento County to list and assess it as personal property “ in his county.” It is in his county, it is true, but it is not so in the sense of the statute—its situs, for the purposes of taxation, is in Tolo County.-
To authorize the taxing of personal property in any other county than that in which the owner resides, it must appear that the property is being to some extent kept or maintained in such county, and not there casually, or in transitu, or temporarily in the ordinary course of business or commerce. If A., a resident of San Francisco, has cattle and sheep, which . he keeps or herds or pastures in San Mateo County, and has them there for that purpose on the first Monday in March, or at any subsequent time between that day and the first Monday in August, they are taxable in San Mateo County, unless they have been brought there at some time subsequent *288to the first Monday in March and have been already assessed in the county from which they were brought. (People v. Holladay, 25 Cal. 307.)
The case shows that the schooner "William Ireland, on the 27th of March, 1867, the day on which she was assessed by the Assessor of Mendocino County, was the property of the respondents, Sherry and Tardiff, who were, and had been for a long time prior thereto, residents of the City and County of San Francisco, and were engaged in shipping lumber to the City of San Francisco from different points on the Bays of San Francisco and Mendocino; that from the 1st to the 22d of March she was at the Port of San Francisco, where she had been licensed and enrolled, according to the laws of the United States, and on the day last named was sent by them, in charge of defendant, Niles, to Mendocino County, for a cargo of lumber, where she remained no longer than was necessary to take cargo, and then returned to San Francisco. That, while taking cargo, she was assessed by the County Assessor of Mendocino County, and, after her .return, was again assessed by the Assessor of the City and County of San Francisco, and the tax, in due time, paid by the respondents.
For the reasons already suggested, we think the situs, in the sense of the statute, of the William Ireland, between the first Monday in March and the first Monday in August, 1867, was not in Mendocino County, but in the City and County of San Francisco.
Judgment affirmed.
Mr. Justice Bhodes expressed no opinion.